Citation Nr: 9902056	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-30 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the character of the appellants discharge from 
service is a bar to VA benefits.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for nerve damage as 
secondary to spinal tap.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 30, 1995, to 
November 20, 1995.  His DD Form 214 indicates that this 
service was uncharacterized; the narrative reason for 
separation was erroneous enlistment.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 1996 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to service connection for 
connection for bilateral pes planus and nerve damage 
secondary to spinal tap.  He was informed of this adverse 
determination, as well as of his procedural and appellate 
rights, by letter from the RO, dated August 30, 1996.  The 
appellant filed a timely notice of disagreement, and was 
issued a statement of the case on August 14, 1997.  The RO 
received his substantive appeal on October 15, 1997; this 
submission is considered to have been timely received 
pursuant to the strictures of 38 C.F.R. §§ 20.302(b) and 
20.305 (1998).  The veteran thereafter testified at a 
personal hearing before the Hearing Officer (HO) at the local 
VARO.  The HO confirmed and continued the denial of the 
benefit sought by supplemental statement of the case issued 
in August 1998.

Although 38 C.F.R. § 3.155(a) (1998) requires a claimant at a 
minimum to identify the benefit sought, the Board is 
mindful that The United States Court of Veterans Appeals 
(Court) has held that an appellant need not specify with 
precision the appropriate legal provision for a benefit he or 
she is seeking and that the VAs statutory duty to assist 
requires a liberal reading of documents and evidence to 
include consideration of issues reasonably raised therein.  
Stanton v. Brown, 5 Vet. App. 563, 570 (1993); McGrath v. 
Brown, 5 Vet. App. 57, 60 (1993); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Akles v. Derwinski, 1 Vet. App. 118, 
121 (1991).  A review of the evidentiary record reveals that 
there has been some confusion as to whether or not the 
character of the appellants discharge from service is a bar 
to VA benefits; an issue that must necessarily be clarified 
prior to adjudication of the appellants claims for service 
connection.  As such, the character of discharge issue must 
be inferred from the evidence of record.

The Court has also stated that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument.  If not, it must not be considered if 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  In the instant case, the Board 
finds that the appellant, herein after referred to as 
veteran, will not be prejudiced by initial consideration 
of this issue by the Board as, for the reasons set forth 
below, he is deemed to have had a qualifying period of 
service for purposes of determining entitlement to payment of 
VA benefits.


FINDINGS OF FACT

1.  The character of the veterans discharge from service is 
not a bar to VA benefits.

2.  The veterans pre-existing bilateral pes planus was noted 
on enlistment examination in January 1995.

3.  The veteran has not shown good cause for failing to 
report for the orthopedic evaluation portion of his scheduled 
June 1996 VA examination which sought to determine whether 
his preexisting bilateral pes planus was aggravated in 
service.

4.  The June 1996 VA neurological examiner indicated that 
there is no evidence of any nerve damage having been suffered 
secondary to the lumbar puncture (spinal tap) performed while 
the veteran was in service.  Therefore, a nexus between the 
veterans in-service spinal tap and his claimed nerve damage 
is not established by competent medical evidence.


5.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claims for service connection for bilateral pes planus and 
nerve damage secondary to spinal tap are plausible.


CONCLUSIONS OF LAW

1.  The veterans erroneous enlistment in, and 
uncharacterized discharge from service do not constitute a 
legal bar to his receipt of VA benefits.  38 U.S.C.A. §§ 
101(2), 5303 (West 1991); 38 C.F.R. §§ 3.1, 3.12, 3.14 
(1998).

2.  The veteran has not submitted evidence of a well grounded 
claim for service connection for bilateral pes planus.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.655(b) (1998).

3.  The veteran has not submitted evidence of a well grounded 
claim for service connection for nerve damage secondary to 
spinal tap.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 
C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Character of Discharge

In order to qualify for VA benefits based on a particular 
period of service, a claimant must demonstrate that he or she 
was a veteran for VA purposes with respect to the 
relevant service period. A veteran is any person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 1991); 38 
C.F.R. § 3.1 (1998).  Therefore, a claimant must establish 
that he or she was discharged under conditions other than 
dishonorable as a predicate to entitlement to VA benefits for 
a particular period of service.  Certain offenses, including 
offenses that result in a dishonorable discharge by general 
court-martial, act as a bar to entitlement to VA benefits for 
the period of service in which they were committed.  See 38 
U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12 (1998).

Under the provisions of 38 C.F.R. § 3.14 (1998), service is 
valid unless the enlistment is voided by the service 
department.  The applicable subsections state:

(a)	Enlistment not prohibited by 
statute.  Where an enlistment is voided 
by the service department for reasons 
other than those stated in paragraph (b) 
of this section, service is valid from 
the date of entry upon active duty to the 
date of voidance by the service 
department.  Benefits may not be paid, 
however, unless the discharge is held to 
have been under conditions other than 
dishonorable.  Generally discharge for 
concealment of a physical or mental 
defect except incompetency or insanity 
which would have prevented enlistment 
will be held to be under dishonorable 
conditions. 

(b)	Statutory prohibition. Where an 
enlistment is voided by the service 
department because the person did not 
have legal capacity to contract for a 
reason other than minority (as in the 
case of an insane person) or because the 
enlistment was prohibited by statute (a 
deserter or person convicted of a 
felony), benefits may not be paid based 
on that service even though a disability 
was incurred during such service.  An 
undesirable discharge by reason of the 
fraudulent enlistment voids the 
enlistment from the beginning. 



(c)	Misrepresentation of age.  Active 
service which was terminated because of 
concealment of minority or 
misrepresentation of age is honorable if 
the veteran was released from service 
under conditions other than dishonorable.  
Service is valid from the date of entry 
upon active duty to the date of 
discharge.

(d)	Honorable discharges.  
Determinations as to honorable service 
will be made by the service departments 
and the finding shall be binding on the 
Department of Veterans Affairs, but, in 
the case of an alien, the effect of the 
discharge will be governed by § 3.7(b).

In the instant case, the veterans DD Form 214 indicates that 
his discharge was uncharacterized; the narrative reason 
for separation was erroneous enlistment.  Pursuant to the 
strictures of 38 C.F.R. § 3.14(a) (1998), the veterans 
period of service is valid.  Therefore, VA benefits may be 
paid, if the veterans discharge is found to be under 
conditions other than dishonorable.

In this regard, it is noted that the provisions of 38 C.F.R. 
§ 3.12(k) (1998) provide that where enlisted personnel are 
administratively separated from service on the basis of 
proceedings initiated on or after October 1, 1982, the 
separation may be classified as one of the three categories 
of administrative separation that do not require 
characterization of service by the military department 
concerned.  In such cases conditions of discharge will be 
determined by the VA as follows:

(1)	Entry level separation.  
Uncharacterized administrative 
separations of this type shall be 
considered under conditions other than 
dishonorable.



(2)	Void enlistment or induction.  
Uncharacterized administrative 
separations of this type shall be 
reviewed based on facts and circumstances 
surrounding separation, with reference to 
the provisions of § 3.14 of this part, to 
determine whether separation was under 
conditions other than dishonorable.

(3)	Dropped from the rolls.  
Uncharacterized administrative 
separations of this type shall be 
reviewed based on facts and circumstances 
surrounding separation to determine 
whether separation was under conditions 
other than dishonorable.

After a contemporaneous review of the record, the Board notes 
the veterans discharge falls within one of the enumerated 
categories of administrative separations discussed in 38 
C.F.R. § 3.12(k) (1998).  It is manifest from the record that 
the veteran was considered to be unfit for duty by reason of 
his physical disabilities.  In view of the foregoing, and in 
the absence of any indication of concealment, prohibition by 
statute, fraud or misrepresentation as set forth in 38 C.F.R. 
§ 3.14 (1998), the Board finds that the veterans 
uncharacterized administrative separation was under 
conditions other than dishonorable.  Therefore, contrary to 
previous indications by the HO, the veterans period of 
service qualifies for purposes of determining entitlement to 
payment of VA benefits.

Service Connection Claims

Having determined that the veteran has a qualifying period of 
service for purposes of determining entitlement to payment of 
VA benefits, the focus of inquiry must necessarily turn to 
whether he is, in fact, entitled to service connection for 
the benefits sought.



[A] person who submits claim[s] for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The threshold question to be answered in 
this case is whether the veteran has presented evidence of 
well grounded claims; that is, claims which are plausible.  
If he has not presented well grounded claims, his appeals 
must fail and there is no duty to assist him further in the 
development of his claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although his claims 
need not be conclusive to be well-grounded, they must be 
accompanied by supporting evidence that justifies a belief by 
a fair and impartial individual that such claims are 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991). A veteran who had wartime service or 
peacetime service, after December 31, 1946, is presumed to be 
in sound condition except for those defects noted when 
examined and accepted for active duty service.  See 
38 U.S.C.A. § 1137 (West 1991).  Clear and unmistakable 
evidence that a disability which was manifested in service 
existed before service will rebut this presumption.  38 
U.S.C.A. §§ 1111, 1132 (West 1991).  A preexisting injury or 
disease will be considered to have been aggravated by active 
duty service, where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
chronic.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

A review of the record included the veterans service medical 
records which show that he had a normal clinical evaluation, 
save moderate asymptomatic pes planus and a tattoo on the 
left upper arm, on enlistment examination in January 1995.  
He was thereafter deemed to be qualified for entry on 
physical inspection in May 1995.  A September 1995 clinical 
record reveals that the veteran was seen with complaints of, 
off and on, bilateral foot pain since boot camp.  He 
indicated that arch supports made his feet hurt more.  He 
also reported that he has had some problems with his feet 
during high school sports.  Examination of the veteran at 
that time revealed moderate pes planus with pain in the 
arches.  The diagnosis was symptomatic pes planus.  In 
October 1995 he limitation of duties, due to pes planus and 
plantar fasciitis, was renewed.  He was issued a cane because 
of increased left foot pain and difficulty with weight-
bearing when walking. 

On November 7, 1995, the veteran was seen with complaints of 
headaches, occasional dizziness and chills.  Examination 
revealed diagnoses of viral syndrome and mild dehydration.   
He returned the next day complaining of increased symptoms.  
Examination at that time revealed a diagnosis of eosinophilia 
of an unknown etiology.  He thereafter underwent a spinal tap 
to rule out meningitis.  On November 9, 1995, the veteran 
returned with complaints of severe headache and back pain 
following the spinal tap.  The veterans November 13, 1995, 
Report of Medical Examination for separation purposes shows 
that he had an essentially normal clinical evaluation, save 
his tattoo.  The summary of defects and diagnoses portion of 
the examination report, however, revealed findings of not 
currently disabling (NCD) viral syndrome and pes planus which 
existed prior to entry (EPTE) and pending administrative 
separation.  On November 14, 1995, he underwent an epidural 
blood patch in order to seal a leak caused by his lumbar 
puncture.  On November 20, 1995, the veteran was afforded a 
follow-up examination at which time he indicated that he felt 
100 percent better.  He had no complaints of headaches or 
cold/flu symptoms.  Examination revealed a diagnosis of 
resolved eosinophilia secondary to doxycycline.  The examiner 
noted that the veterans spinal headaches had resolved, and 
that his initial complaints of headache and stiff neck were 
probably unrelated to the eosinophilia.  He was cleared for 
release from duty.

In conjunction with his claims for service connection, the 
veteran was afforded VA examination in late-June 1996.  On 
neurological evaluation, he complained of occipital 
headaches, as well as low back and leg pain, since his in-
service spinal tap.  The veteran was noted to be in extremely 
good physical condition and in apparent distress.  Mental 
status was unremarkable.  Cranial nerves II through XII were 
intact.  On fundoscopic examination, the veteran had sharp 
disc margins, bilaterally.  He also had spontaneous venous 
pulsation noted in both eyes.  Motor testing revealed 
strength of 5/5 throughout.  The examiner noted that the 
motor examination was marked by give-way weakness throughout, 
but that with encouragement, the veteran was able to perform 
with excellent strength throughout.  The examiner further 
noted that the veteran had quite good muscle definition, and 
was obviously in excellent physical condition.  His rapid 
alternating movement was noted to be within normal limits.  
Tone was normal.  There was no evidence of any muscle atrophy 
or fasciculation.  Pronator drift was negative.  Deep tendon 
reflexes were 2/4 throughout and bilaterally symmetrical.  
Toes were downgoing, bilaterally.  On sensory testing, he was 
intact to light touch, vibration and proprioception.  On pin 
prick testing, the veteran, at several times, reported a 
difference in stimulation between the two feet.  With repeat 
testing in the same dermatome, however, the results were 
found to be different; there was no sensory loss.  On 
cerebellar testing, the veteran had intact finger to nose and 
toe to shin.  His gait was normal.  He could walk on his toes 
and heels without difficulty.  His Romberg test was negative, 
and his tandem gait was noted to be unremarkable.  The 
examiner concluded that the veteran had post spinal headache, 
acutely following his spinal tap, and that this headache did 
resolve from placement of a successful blood patch.  The 
examiner explained that the symptoms that the veteran 
reported could have also been due to the presence of viral 
meningitis at the time of his spinal tap.  The examiner 
further noted that the veterans headaches are not positional 
in nature and, therefore, do not fit the diagnosis of spinal 
headache.  There is no evidence of any neurological 
impairment, and there is no objective evidence of nerve 
damage having been suffered secondary to the lumbar puncture 
performed in the military.

The veteran failed to report of the orthopedic evaluation 
portion of his scheduled June 1996 VA examination.

The RO thereafter obtained copies treatment records at Mercy 
Hospital developed between February and early-June 1996.  In 
February 1996 the veteran complained of having had chronic 
low back pain since the inservice spinal tap.  He was treated 
on occasion for low back and right hip pain, with 
exacerbation thereof following a car accident in March 1996, 
after which he reported having had low back and right leg pan 
for three or four months.  

The veteran also presented testimony at a personal hearing 
before the local HO in October 1997.  He indicated that he 
did not have any problems through basic training.  Rather, he 
began to have problems with his feet when he was transferred 
to Infantry School and his workload began to pick up.  The 
veteran noted that part of his training required him to go on 
12 to 16 mile marches in full gear (weighing about 80 to 110 
pounds), sometimes twice a week.  He stated that he was 
thereafter put on light duty as a result of foot pain, and 
was subsequently discharged.  The veteran has testified that 
he had a spinal tap in service to determine if he had 
meningitis.  He stated that he suffered for the next 24 hours 
with pain, nausea and horrible headaches.  He further 
indicated that six days later, they did an epidural blood 
patch because they left a hole in his spine.  Since that 
time, he has had problems lifting his legs and jumping.  He 
noted that he was discharged some four days following the 
blood patch.  After he got home, he stated that he had to 
have help getting out of bed for at least a month due to 
weakness, with no strength in his legs.  The problem started 
in his back and went down his legs.

In March 1998, Magnolia Hospital responded to a VA request 
for information and indicated that it had no record of 
treatment from the veteran from November 1995 to March 1997.

Initially, it is noted that the liberalizing evidentiary 
standards set forth in 38 U.S.C.A. § 1154(b) (West 1991) and 
its corresponding regulatory section, 38 C.F.R. § 3.304(d) 
(1998), are not applicable in this case as there is no 
evidence that the veteran ever engaged in combat with the 
enemy.

As noted above, the Court has explained that the veteran has 
the initial burden of submitting evidence upon which a belief 
may be established by one who is fair and impartial that the 
claim has merit and is plausible.  Murphy, supra.  Offering 
further guidance, the Court, in Caluza v. Brown, 7 Vet. App. 
498 (1995), instructed that a in order for a claim to be well 
grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  That means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.



I. Bilateral Pes Planus

In the instant case, the veteran was scheduled for VA 
orthopedic examination in June of 1996 in order to determine 
whether his preexisting bilateral pes planus was aggravated 
by service.  He failed to report.

While the VA does have an initial duty to assist the veteran 
in the development of his claim, that duty is not limitless.  
The Court has stated that that under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
he or she is applying for, or in receipt of, compensation.  
Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Under the 
provisions of 38 C.F.R. § 3.655(b) (1998), [w]hen a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  In 
addition, the Court has also held that, that a claimant is to 
assist VA in developing factual data that may be necessary in 
adjudicating his or her claim.  The Court specifically 
pointed out that [t]he duty to assist is not always a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In this case, there is no evidence of record explaining the 
circumstances surrounding the veterans failure to report for 
the orthopedic evaluation portion of the June VA examination 
scheduled in accordance with his original claim.  
Furthermore, there is no evidence of good cause for his 
failure to report.  The Board again notes that this 
examination was specifically scheduled to assist the veteran 
in the development and adjudication of his claim now 
presented on appeal.  Moreover, there is no evidence of 
record which suggests that he was not notified of the 
scheduled examination.

In view of the above, and in accordance with the regulatory 
provisions set forth in 38 C.F.R. § 3.655(b) (1998), the 
veterans claims for service connection for bilateral pes 
planus shall all be evaluated based on the evidence of 
record.

The veteran contends, in essence, that his preexisting 
bilateral pes planus was permanently aggravated by his 
military service.  Unfortunately, the veterans contentions 
are not supported by medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

After a longitudinal review of the evidence of record, the 
Board finds that service connection for bilateral pes planus, 
on the basis of aggravation, is not warranted.  Although the 
veteran was treated for foot pain during his short period of 
service, the Board is satisfied that there was not an 
increase in severity of his preexisting disability during 
active duty service.  The Court has stated that temporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  It is manifest from 
the evidence of record that the treatment that the veteran 
received for his acute exacerbation ameliorated any 
temporary flare-up of his preexisting bilateral pes 
planus.  The veterans November 1995 separation examination 
shows an essentially normal clinical of the feet.  Moreover, 
the veterans post-service medical records do not reflect any 
diagnoses of or treatment for symptomatic bilateral pes 
planus.  Thus, there is no evidence as to demonstrate to a 
reasonable person that the veterans bilateral pes planus 
increased in severity in service; thereby, necessitating a 
presumption of aggravation.

II. Nerve Damage secondary to Spinal Tap

In the instant case, the veteran contends that he currently 
manifests nerve damage as a result of his in-service spinal 
tap.  Therefore, he believes that he is entitled to the 
benefit sought.

After a contemporaneous review of the evidence of record, it 
is found that the veterans claim of entitlement to service 
connection for nerve damage secondary to spinal tap is not 
well grounded.  Although the veteran was seen with complaints 
of severe headaches and back pain following his spinal tap, 
he thereafter underwent an epidural blood patch in order to 
seal a leak caused by his lumbar puncture.  On follow-up 
examination at discharge, the veteran indicated that he felt 
100 percent better on follow-up examination on the day of 
his discharge.  Consequently, the evidence suggests that the 
veterans in-service complaints of headaches and low back 
pain were acute and transitory, and resolved at the time of 
his discharge from service.  In addition, the veterans June 
1996 VA neurological examiner specifically indicated that 
there is no evidence of any nerve damage having been suffered 
secondary to the lumbar puncture performed while the veteran 
was in the military.  While the veteran avers that he 
currently manifests a neurologic disability secondary to his 
in-service spinal tap, it is noted that the Court has held 
that in order to be well grounded, a claim must be supported 
by competent evidence, not just allegations.  Tirpak, supra.  
Lay parties are not competent to provide probative evidence 
as to matters requiring the expertise derived from 
specialized medical education and training.  See Espiritu, 
supra.; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Therefore, it is the finding of the Board that the veterans 
claim of entitlement to service connection for nerve damage 
secondary to spinal tap is not well grounded.

III. Duty to Assist

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefit claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the August 1997 Statement of the Case and the 
subsequent Supplemental Statement of the Case in which the 
appellant was informed that there was no evidence that his 
bilateral pes planus was permanently worsened as a result of 
service.  Furthermore, the veteran was also informed that 
although there is no record of nerve damage secondary to 
spinal tap.  Furthermore, by this decision, the Board informs 
the veteran of the evidence that is needed to make his claims 
well grounded.



ORDER

The veterans uncharacterized administrative discharge is 
found to be under conditions other than dishonorable and, 
therefore, he is shown to have a qualifying period of service 
for purposes of determining entitlement to payment of VA 
benefits.

The veterans claim for service connection for bilateral pes 
planus is denied as not well grounded.

The veterans claim for service connection for nerve damage 
secondary to spinal tap is denied as not well grounded.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
